MEMORANDUM **
Martin Jacome Gonzalez and Maria Del Carmen Romero de Jacome, husband and wife and natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) decision denying their motion to reopen removal proceedings. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004), amended by 404 F.3d 1105 (9th Cir.2005), and we deny the petition for review.
Petitioners do not challenge the BIA’s conclusion the evidence they sought to introduce was neither new nor previously unavailable and therefore did not warrant reopening. See Martinez-Serrano v. INS, 94 F.3d 1256, 1260 (9th Cir.1996) (holding that issues which are not specifically raised and argued in a party’s opening brief are waived).
To the extent petitioners contend the BIA violated their procedural due process rights by failing to give adequate consideration to evidence of additional hardship, the record indicates they had an opportunity to present this evidence to the immigration judge (“IJ”).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.